                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN

                        SOUTHERN DIVSION



APRIL STIMSON,                             2:17-cv-13458-TGB-DRG


                 Plaintiff,              HON. TERRENCE G. BERG
                                          HON. DAVID R. GRAND

      vs.
                                            ORDER ADOPTING
                                          MAGISTRATE JUDGE’S
NANCY BERRYHILL,                              REPORT AND
COMMISSIONER OF SOCIAL                    RECOMMENDATION ON
SECURITY,                                  CROSS-MOTIONS FOR
                                          SUMMARY JUDGMENT


                 Defendant.



                               ORDER

     This matter is before the Court on Magistrate Judge David R.

Grand’s November 21, 2018 Report and Recommendation (ECF No. 24)

recommending that the Defendant Acting Commissioner of Social

Security’s Motion for Summary Judgment (ECF No. 14) be denied, and

Plaintiff April Stimson’s Motion for Summary Judgment (ECF No. 13) be

granted in part to the extent it seeks remand and denied in part to the
extent it seeks an award of benefits, and that this case be remanded to

the Administrative Law Judge for further proceedings consistent with

Magistrate Judge Grand’s Report and Recommendation, as provided by

42 U.S.C. § 405(g).

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendation. 28 U.S.C. § 636(b)(1). As of this date,

neither party has filed any objections to Magistrate Judge Grand’s Report

and Recommendation.

     The district court will make a “de novo determination of those

portions of the report . . . to which objection is made.” Id. Where, as here,

neither party objects to the report, the district court is not obligated to

independently review the record. See Thomas v. Arn, 474 U.S. 140, 149–

52 (1985). The Court will therefore accept the Magistrate Judge’s Report

and Recommendation of November 21, 2018 as this Court’s findings of

fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Grand’s Report and Recommendation of November 21, 2018, (ECF No.


                                     2
 
24) is ACCEPTED and ADOPTED. It is further ordered that the Acting

Commissioner of Social Security’s Motion for Summary Judgment (ECF

No. 14) is DENIED, and April Stimson’s Motion for Summary Judgment

(ECF No. 13) is GRANTED in part to the extent it seeks remand and

DENIED in part to the extent it seeks an award of benefits, and that this

case be remanded to the Administrative Law Judge as provided by 42

U.S.C. § 405(g) for further proceedings consistent with Magistrate Judge

Grand’s Report and Recommendation.

     SO ORDERED.



Dated: December 28, 2018         s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE


                        Certificate of Service

      I hereby certify that this Order was electronically submitted on
December 28, 2018, using the CM/ECF system, which will send
notification to all parties.

                                        s/A. Chubb
                                        Case Manager




                                    3
 
